DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 11 February 2019, this is a First Action Non-Final Rejection on the Merits.  Claims 1-30 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10 May 2019, 26 December 2019, 26 June 2020 and 14 June 2021, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitzer (US 2016/0161238 A1) in view of Treffer et al (US 2019/0014719 A1, hereinafter Treffer).
Regarding claim 1, Pitzer teaches a harvesting vehicle (Figures 45 & 46, vehicle 4500) comprising: 
a body (Figures 45 & 46, body 4520; at least as in paragraphs 0242-0243); 
a plurality of wheels (Figures 45 & 46, wheels 4501-4504) coupled to the body (Figures 45 & 46; at least as in paragraphs 0242-0244). Pitzer is silent regarding, “a pick deck comprising a plurality of picking systems configured to be carried over plants growing in at least one plant bed to harvest crops of the plants, and the pick deck comprising at least one sensor system configured to provide distance measurement data of a height of the pick deck over the at least one plant bed; a plurality of actuators each adjustably coupling the pick deck to the body; and a suspension control system configured to adjust at least a vertical position of the pick deck with respect to the body based at least in part on the distance measurement data. Specifically, Pitzer is silent regarding the claimed “pick deck” element that is adjustable relative to the body of the vehicle.  That said, Pitzer does provide the additional teaching(s) wherein the body of the harvesting vehicle comprises a plurality of picking systems configured to be carried over plants growing in one or more plant beds to harvest crops of the plants, wherein 
	Treffer teaches a crop conveyor system (Figures 1-3, crop conveyor system 12) comprising a frame (Figures 1-3, frame 20) moveably (e.g., raised and lowered, rotated) coupled to a chassis (Figures 1-3, chassis 14), wherein a pitch adjustment is accomplished by adding a pivot joint (Figures 2 & 4, pivot joint 36) (or equivalently, a pivot member) in a conveyor frame (or equivalently, a conveyor deck).  Treffer goes on to teach wherein coupled to a frame bracket (Figures 2 & 4, frame bracket 38) is an actuable device assembly (Figure 2, actuable device assembly 42), which includes an actuable device (Figure 2, actuable device 44) (e.g., hydraulic cylinder, electric rotary actuator, etc.) (Figures 1-3 & 5B; at least as in paragraphs 0017, 0021 & 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Pitzer to include Treffer’s teachings of providing an adjustable frame (i.e. conveyor deck, pick deck, etc.) relative to the chassis (i.e. body) of the vehicle, since Treffer teaches wherein such a system provides a more 
Regarding claim 2, in view of the above combination of Pitzer and Treffer, Treffer further discloses wherein: each of the plurality of actuators is a rotary servo actuator (at least as in paragraph 0023, wherein the actuable device may be one or more of a hydraulic cylinder, electric rotary actuator, etc.).
Regarding claim 3, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: the plurality of actuators comprise four actuators; and each of the plurality of actuators are coupled to the pick deck at a different quadrant of the pick deck (Figures 41-42 & 44-46; at least as in paragraphs 0224 and 0240, wherein a wheel mount 4405 can be adjusted vertically up or down with respect to body 4406 with actuator 4408, which can be a hydraulic or electric actuator, and further wherein with body frame axes defined, as shown in at least Figures 41-42, attitude parameters, specifically, roll, pitch, and yaw, can be defined).  Treffer further provides support, wherein the pitch adjustment is accomplished by adding a pivot joint (Figures 2 & 4, pivot joint 36) (or equivalently, a pivot member) in a conveyor frame (or equivalently, a conveyor deck) (Figures 1-3; at least as in paragraphs 0017, 0021 & 0023). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the plurality of actuators taught by Pitzer in corresponding quadrants of said conveyor deck (i.e. pick deck), to thereby accomplish adjusting the yaw, pitch and roll of 
Regarding claim 4, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: each of the plurality of actuators are configured be adjusted independently of each other to collectively control a pitch position of the pick deck and a roll position of the pick deck (Figures 41-42 & 44-46; at least as in paragraphs 0224 and 0240, wherein a wheel mount 4405 can be adjusted vertically up or down with respect to body 4406 with actuator 4408, which can be a hydraulic or electric actuator, and further wherein with body frame axes defined, as shown in at least Figures 41-42, attitude parameters, specifically, roll, pitch, and yaw, can be defined).  Treffer further provides support, wherein the pitch adjustment is accomplished by adding a pivot joint (Figures 2 & 4, pivot joint 36) (or equivalently, a pivot member) in a conveyor frame (or equivalently, a conveyor deck) (Figures 1-3; at least as in paragraphs 0017, 0021 & 0023). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the plurality of actuators taught by Pitzer in corresponding quadrants of said conveyor deck (i.e. pick deck), to thereby accomplish adjusting the yaw, pitch and roll of said deck relative to said crops for said harvesting operation, thereby employing a known technique to improve similar devices in the same way.
Regarding claim 5, in view of the above combination of Pitzer and Treffer, Pitzer discloses the harvesting vehicle further comprising: an arm comprising a first end and a second end, the first end of the arm being pivotably mounted to the body at a first pivot, and the second end of the arm being coupled to the pick deck at a second pivot 
Regarding claim 6, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: the first pivot is at a position approximately vertically equivalent to a midpoint between a raised position of the second pivot and a lowered position of the second pivot (Figures 32-34 & 41-42; at least as in paragraphs 0190, 0224-0225 and 0313).
Regarding claim 7, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: the second pivot is configured to allow the pick deck to roll and to pitch (Figures 32-34 & 41-42; at least as in paragraphs 0190, 0224-0225 and 0313).
Regarding claim 8, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: the harvesting vehicle is configured to carry the plurality of picking systems simultaneously over four plant beds while the plurality of wheels straddle two inner plant beds of the four plant beds (Figures 32-34; at least as in paragraphs 0208 & 0357).
Regarding claim 9, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: the at least one sensor system comprises a separate imaging system coupled to each of the plurality of picking systems; the suspension control system is configured to receive the distance measurement data collected from all of the separate imaging systems; and the suspension control system is further configured to control adjustments to the vertical position of the pick deck, a pitch position of the pick deck, and a roll position of the pick deck, based at least in part on the distance measurement data (Figures 41-42, 45-46, 52 & 58; at least as in paragraphs 0078, 0224-0225, 0313 and 0375).
Regarding claim 10, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: the suspension control system is configured to control the adjustments such that a bottommost part of each picking system of the plurality of picking systems is kept at a first distance above a bed of the at least one plant bed when the picking system is moved over the bed; and the first distance is approximately 5.08 cm to approximately 12.7 cm (Figure 32; at least as in paragraph 0250).
Regarding claim 11, Pitzer discloses a method of providing a harvesting vehicle (Figures 45 & 46, vehicle 4500), comprising: 
providing a body (Figures 45 & 46, body 4520; at least as in paragraphs 0242-0243); 
providing a plurality of wheels (Figures 45 & 46, wheels 4501-4504) coupled to the body (Figures 45 & 46; at least as in paragraphs 0242-0244). Pitzer is silent regarding, “providing a pick deck, the pick deck comprising a plurality of picking systems configured to be carried over plants growing in at least one plant bed to harvest crops of 
	Treffer teaches a crop conveyor system (Figures 1-3, crop conveyor system 12) comprising a frame (Figures 1-3, frame 20) moveably (e.g., raised and lowered, rotated) coupled to a chassis (Figures 1-3, chassis 14), wherein a pitch adjustment is accomplished by adding a pivot joint (Figures 2 & 4, pivot joint 36) (or equivalently, a 
Regarding claim 12, in view of the above combination of Pitzer and Treffer, Treffer further discloses wherein: each of the plurality of actuators is a rotary servo actuator (at least as in paragraph 0023, wherein the actuable device may be one or more of a hydraulic cylinder, electric rotary actuator, etc.).
Regarding claim 13, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: the plurality of actuators comprise four actuators; and each of the plurality of actuators are coupled to the pick deck at a different quadrant of the pick deck (Figures 41-42 & 44-46; at least as in paragraphs 0224 and 0240, wherein a wheel mount 4405 can be adjusted vertically up or down with respect to body 4406 
Regarding claim 14, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: each of the plurality of actuators are configured to be adjusted independently of each other to collectively control a pitch position of the pick deck and a roll position of the pick deck (Figures 41-42 & 44-46; at least as in paragraphs 0224 and 0240, wherein a wheel mount 4405 can be adjusted vertically up or down with respect to body 4406 with actuator 4408, which can be a hydraulic or electric actuator, and further wherein with body frame axes defined, as shown in at least Figures 41-42, attitude parameters, specifically, roll, pitch, and yaw, can be defined).  Treffer further provides support, wherein the pitch adjustment is accomplished by adding a pivot joint (Figures 2 & 4, pivot joint 36) (or equivalently, a pivot member) in a conveyor frame (or equivalently, a conveyor deck) (Figures 1-3; at least as in paragraphs 0017, 0021 & 0023). Therefore, it would have been obvious to one of 
Regarding claim 15, in view of the above combination of Pitzer and Treffer, Pitzer discloses the method further comprising: providing an arm comprising a first end and a second end, the first end of the arm being pivotably mounted to the body at a first pivot, and the second end of the arm being coupled to the pick deck at a second pivot (Figures 32-34 & 41-42; at least as in paragraphs 0190, 0224-0225 and 0313).  Treffer further provides support wherein the frame bracket is associated with a first portion and attached to a rear side of the frame and is coupled to an the actuable device assembly, which includes the actuable device coupled to an angular bracket, enabling along with the pivot joint, an angular adjustment of a second portion relative to the first portion; and the pitch adjustment is accomplished by adding a pivot joint (Figures 2 & 4, pivot joint 36) (or equivalently, a pivot member) in a conveyor frame (or equivalently, a conveyor deck) (Figures 1-3 & 5B; at least as in paragraphs 0017 and 0026).
Regarding claim 16, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: the first pivot is at a position approximately vertically equivalent to a midpoint between a raised position of the second pivot and a lowered position of the second pivot (Figures 32-34 & 41-42; at least as in paragraphs 0190, 0224-0225 and 0313).
Regarding claim 17, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: the second pivot is configured to allow the pick deck to roll and to pitch (Figures 32-34 & 41-42; at least as in paragraphs 0190, 0224-0225 and 0313).
Regarding claim 18, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: the harvesting vehicle is configured to carry the plurality of picking systems simultaneously over four plant beds while the plurality of wheels straddle two inner plant beds of the four plant beds (Figures 32-34; at least as in paragraphs 0208 & 0357).
Regarding claim 19, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: the at least one sensor system comprises a separate imaging system coupled to each of the plurality of picking systems; the suspension control system is configured to receive the distance measurement data collected from all of the separate imaging systems; and the suspension control system is further configured to control adjustments to the vertical position of the pick deck, a pitch position of the pick deck, and a roll position of the pick deck, based at least in part on the distance measurement data (Figures 41-42, 45-46, 52 & 58; at least as in paragraphs 0078, 0224-0225, 0313 and 0375).
Regarding claim 20, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: the suspension control system is configured to control the adjustments such that a bottommost part of each picking system of the plurality of picking systems is kept at a first distance above a bed of the at least one plant bed 
Regarding claim 21, Pitzer discloses a method comprising: 
receiving distance measurement data provided from at least one sensor system (Figure 57, imaging system 5701) coupled to a body (Figures 45 & 46, body 4520; at least as in paragraphs 0242-0243) of a harvesting vehicle (Figures 45 & 46, vehicle 4500), a plurality of actuators each adjustably coupling to the body, the harvesting vehicle further comprising a plurality of wheels (Figures 45 & 46, wheels 4501-4504) coupled to the body (Figures 45 & 46; at least as in paragraphs 0242-0244), and the at least one sensor system being configured to provide the distance measurement data of a height over the at least one plant bed (at least as in paragraphs 0078, 0313 and 0375).  Pitzer is silent regarding wherein the harvesting vehicle further comprises, “a pick deck coupled to a body of a harvesting vehicle, the pick deck being coupled to the body using a plurality of actuators each adjustably coupling the pick deck to the body, the pick deck comprising a plurality of picking systems configured to be carried over plants growing in at least one plant bed to harvest crops of the plants, and the at least one sensor system being configured to provide the distance measurement data of a height of the pick deck over the at least one plant bed; and adjusting at least a vertical position of the pick deck with respect to the body based at least in part on the distance measurement data.” Specifically, Pitzer is silent regarding the claimed “pick deck” element that is adjustable relative to the body of the vehicle.  That said, Pitzer does provide the additional teaching(s) wherein the body of the harvesting vehicle comprises a plurality of picking systems configured to be carried over plants growing in one or 
	Treffer teaches a crop conveyor system (Figures 1-3, crop conveyor system 12) comprising a frame (Figures 1-3, frame 20) moveably (e.g., raised and lowered, rotated) coupled to a chassis (Figures 1-3, chassis 14), wherein a pitch adjustment is accomplished by adding a pivot joint (Figures 2 & 4, pivot joint 36) (or equivalently, a pivot member) in a conveyor frame (or equivalently, a conveyor deck).  Treffer goes on to teach wherein coupled to a frame bracket (Figures 2 & 4, frame bracket 38) is an actuable device assembly (Figure 2, actuable device assembly 42), which includes an actuable device (Figure 2, actuable device 44) (e.g., hydraulic cylinder, electric rotary actuator, etc.) (Figures 1-3 & 5B; at least as in paragraphs 0017, 0021 & 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Pitzer to include Treffer’s teachings of providing an adjustable frame (i.e. conveyor deck, pick deck, etc.) relative to the chassis (i.e. body) of the vehicle, since Treffer teaches wherein such a system provides a more 
Regarding claim 22, in view of the above combination of Pitzer and Treffer, Treffer further discloses wherein: each of the plurality of actuators is a rotary servo actuator (at least as in paragraph 0023, wherein the actuable device may be one or more of a hydraulic cylinder, electric rotary actuator, etc.).
Regarding claim 23, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: the plurality of actuators comprise four actuators; and each of the plurality of actuators are coupled to the pick deck at a different quadrant of the pick deck (Figures 41-42 & 44-46; at least as in paragraphs 0224 and 0240, wherein a wheel mount 4405 can be adjusted vertically up or down with respect to body 4406 with actuator 4408, which can be a hydraulic or electric actuator, and further wherein with body frame axes defined, as shown in at least Figures 41-42, attitude parameters, specifically, roll, pitch, and yaw, can be defined).  Treffer further provides support, wherein the pitch adjustment is accomplished by adding a pivot joint (Figures 2 & 4, pivot joint 36) (or equivalently, a pivot member) in a conveyor frame (or equivalently, a conveyor deck) (Figures 1-3; at least as in paragraphs 0017, 0021 & 0023). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the plurality of actuators taught by Pitzer in corresponding quadrants of said conveyor deck (i.e. pick deck), to thereby accomplish adjusting the yaw, pitch and roll of 
Regarding claim 24, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: each of the plurality of actuators are configured to be adjusted independently of each other to collectively control a pitch position of the pick deck and a roll position of the pick deck (Figures 41-42 & 44-46; at least as in paragraphs 0224 and 0240, wherein a wheel mount 4405 can be adjusted vertically up or down with respect to body 4406 with actuator 4408, which can be a hydraulic or electric actuator, and further wherein with body frame axes defined, as shown in at least Figures 41-42, attitude parameters, specifically, roll, pitch, and yaw, can be defined).  Treffer further provides support, wherein the pitch adjustment is accomplished by adding a pivot joint (Figures 2 & 4, pivot joint 36) (or equivalently, a pivot member) in a conveyor frame (or equivalently, a conveyor deck) (Figures 1-3; at least as in paragraphs 0017, 0021 & 0023). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the plurality of actuators taught by Pitzer in corresponding quadrants of said conveyor deck (i.e. pick deck), to thereby accomplish adjusting the yaw, pitch and roll of said deck relative to said crops for said harvesting operation, thereby employing a known technique to improve similar devices in the same way.
Regarding claim 25, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: the harvesting vehicle further comprises an arm comprising a first end and a second end, the first end of the arm being pivotably mounted to the body at a first pivot, and the second end of the arm being coupled to the 
Regarding claim 26, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: the first pivot is at a position approximately vertically equivalent to a midpoint between a raised position of the second pivot and a lowered position of the second pivot (Figures 32-34 & 41-42; at least as in paragraphs 0190, 0224-0225 and 0313).
Regarding claim 27, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: the second pivot is configured to allow the pick deck to roll and to pitch (Figures 32-34 & 41-42; at least as in paragraphs 0190, 0224-0225 and 0313).
Regarding claim 28, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: the harvesting vehicle is configured to carry the plurality of picking systems simultaneously over four plant beds while the plurality of wheels straddle two inner plant beds of the four plant beds (Figures 32-34; at least as in paragraphs 0208 & 0357).
Regarding claim 29, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: the at least one sensor system comprises a separate imaging system coupled to each of the plurality of picking systems; and receiving the distance measurement data further comprises receiving the distance measurement data collected from all of the separate imaging systems, and the method further comprises: controlling adjustments to the vertical position of the pick deck, a pitch position of the pick deck, and a roll position of the pick deck, based at least in part on the distance measurement data (Figures 41-42, 45-46, 52 & 58; at least as in paragraphs 0078, 0224-0225, 0313 and 0375).
Regarding claim 30, in view of the above combination of Pitzer and Treffer, Pitzer further discloses wherein: controlling the adjustments further comprises: controlling the adjustments such that a bottommost part of each picking system of the plurality of picking systems is kept at a first distance above a bed of the at least one plant bed when the picking system is moved over the bed; and the first distance is approximately 5.08 cm to approximately 12.7 cm (Figure 32; at least as in paragraph 0250).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664